Reasons for Allowance
Claim 24, 27-30, 32, 40 and 41 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 24, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…the antenna element including a serpentine portion positioned between the first end and the second end, the serpentine portion including a plurality of passes, the antenna element configured for multiple resonances in an ultra-high frequency (UHF) band or a very-high frequency (VHF) band…the plurality of conductor elements comprising a first conductor element coupled to the antenna element via a first filter and a second conductor element coupled to the first conductor element via a second filter; a first multi-port switch coupled between the ground plane and the plurality of conductor elements…a second multi-port switch coupled between the parasitic element and the ground plane…” For example, the claimed invention is not taught by the prior art reference Kato (US 20120064954 A1) and/or Shamblin (US 20110012800 A1). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Kato and/or Shamblin to include the claimed invention of claim 24.
Dependent claim 27-30, 32, 40 and 41 is allowable based on its dependence on claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845